FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VICTOR MIRANDA-HERNANDEZ,                        No. 14-70464

               Petitioner,                       Agency No. A089-245-533

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Victor Miranda-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s denial of his application for cancellation of removal. We dismiss the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Miranda-Hernandez failed to show exceptional and extremely unusual hardship to

a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.

2003). Miranda-Hernandez’s contention that the hardship standard set forth in 8

U.S.C. § 1229b(b)(1)(D) is unconstitutionally vague does not constitute a colorable

constitutional claim or question of law that would invoke our jurisdiction. See 8

U.S.C. § 1252(a)(2)(D); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005) (“traditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims that would invoke our

jurisdiction”).

      We do not consider Miranda-Hernandez’s contentions regarding physical

presence because his failure to establish hardship is dispositive. See 8

U.S.C. §1229b(b)(1)(D); Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004)

(“As a general rule courts . . . are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (citation and quotation

marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                       14-70464